ORDER

PER CURIAM.
Lamont Parker (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief. Movant contends that the motion court erred in denying, without an evidentiary hearing, his claim that counsel was ineffective for failing to inform him prior to his guilty plea that the defense of accident was available to him.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).